                    Case 2:21-cv-00281-JLR Document 4 Filed 03/04/21 Page 1 of 1




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   AMAN SHEKHAR NAIDU,

 9                                Plaintiff,                 CASE NO. 2:21-cv-00281-JLR

10             v.                                            ORDER GRANTING
                                                             APPLICATION TO PROCEED IN
11   CHILD PROTECIVE SERVICES,                               FORMA PAUPERIS
     CHELSEA COSTELLO,
12
                                  Defendants.
13
               Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28
14
     U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §
15
     1915(e)(2)(B) before issuance of summons.
16
               The Clerk shall provide a copy of this Order to plaintiff and to the Honorable James L.
17
     Robart.
18
               DATED this 4th day of March, 2021.
19

20

21
                                                            A
                                                            BRIAN A. TSUCHIDA
                                                            Chief United States Magistrate Judge
22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
